--------------------------------------------------------------------------------

AMENDMENT OF
EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 18th day of October, 2006.

BETWEEN:

NORD RESOURCES CORPORATION, a corporation
organized under the laws of Delaware

(the "Company")

AND:

JOHN T. PERRY, an adult individual residing in the County of
Pima, State of Arizona

(the "Executive")

WHEREAS

A.           The Company and the Executive entered into an executive employment
agreement dated as of the 18th day of April, 2005 (the “Employment Agreement”)
whereby the Executive agreed to act as the Senior Vice President and Chief
Financial Officer of the Company subject to the terms and conditions set out in
the Employment Agreement;

B.           Under Section 7 of the Employment Agreement:

  (a)

the Executive is entitled to receive the following:

          (i)

in the event that the Executive’s employment is terminated by the Company for
Cause or by the Executive without Good Reason, the Accrued Obligations,

          (ii)

in the event that the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, the Accrued Obligations and
the continuation of Base Salary for the greater of (A) the remainder of the Term
of Employment (assuming (I) no termination of Executive’s employment had
occurred, and (II) no additional renewal of the Term of Employment occurs
following the date of termination) and (B) twelve (12) months, as well as
certain other benefits and rights as specified in the Employment Agreement,

          (iii)

in the event that the Executive’s employment is terminated following a Change of
Control by the Company (for any reason other than Cause or the death or
Disability of the Executive), or by


--------------------------------------------------------------------------------

- 2 -

written notice delivered by the Executive to the Company within sixty (60) days
following the occurrence of such Change of Control, the Accrued Obligations and
an amount equal to three times his Base Salary, payable in a lump sum within
sixty (60) days following the termination of employment; and

  (b)

the Executive, his estate or his beneficiaries, as the case may be, will be
entitled to receive the Accrued Obligations, if any, in the event that the
Executive’s employment is terminated due to his death or Disability;

C.           “Accrued Obligations” is defined in Section 1(a) of the Employment
Agreement to include all accrued but unpaid Base Salary through the date of
termination of the Executive’s employment;

D.           Under Section 4(a) of the Employment Agreement, the commencement of
payment of the Base Salary to the Executive is contingent upon the Company’s
receipt of at least ten million dollars ($10,000,000) in financing; and

E.           The parties hereto wish to amend the Employment Agreement to
provide for the resignation of the Executive in the event of a Significant
Transaction (as hereinafter defined) and to clarify the meaning of “Base Salary”
for all purposes of Section 7 of Employment Agreement (including, without
limitation, for the purpose of calculating Accrued Obligations) as hereby
amended.

THIS AGREEMENT WITNESSES that in consideration of the payment by the Company to
the Executive of consideration in the amount of US$10.00, the receipt and
sufficiency of which is hereby acknowledged by the parties, the Company and the
Executive agree as follows:

1.           The parties hereby agree to delete Section 1(a)of the Employment
Agreement and substitute the following:

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid bonus
in respect of any completed fiscal year which has been declared by the Board
prior to the date of termination of Executive’s employment, (iii) any unpaid or
unreimbursed permitted expenses incurred in accordance with Section 6 below, and
(iv) that number of Common Shares of the Company representing any earned but
unpaid interim compensation that is payable pursuant to 4(b) below through the
date of termination of Executive’s employment; provided, however, that if the
Company is obligated to issue Common Shares to Executive under any provision of
this Agreement in payment of Accrued Obligations of the nature referred to in
clause (iv) of this paragraph, the Company may in its sole discretion elect to
fully pay and discharge such obligation by paying to Executive an amount in cash
equal to the fair market value of such Common Shares determined by reference to
the average trading price of the Company’s common stock on the primary stock

--------------------------------------------------------------------------------

- 3 -

market on which the Company’s stock may then be traded during the ten most
recent trading days.

2.           The parties hereby agree to delete Section 1(c)of the Employment
Agreement and substitute the following:

(c) “Base Salary” shall mean the salary provided for in Section 4(a) below
including, without limitation, any increased salary granted to Executive
pursuant to Section 4(a) below; provided, however, that for all purposes of
Section 7 hereof (including, without limitation, for the purpose of calculating
the Accrued Obligations), “Base Salary” shall mean the salary provided for in
(or, if applicable, the increased salary granted to the Executive pursuant to)
Section 4(a) below, on the assumption that the Company has already received at
least ten million dollars ($10,000,000) in financing, regardless of whether or
not the Company is actually then in receipt of such financing.

3.           For the purposes of this Agreement, “Significant Transaction” shall
mean a significant corporate transaction in which:

  (a)

any person, together with all affiliates and associates of such person, becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 51% or more of the common shares the Company, or

        (b)

there is a sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company or of assets of the
Company valued at $12,000,000 or greater.

4.           If the Company enters into an agreement with respect to a
Significant Transaction in which any person, together with all affiliates and
associates of such person, shall become the beneficial owner, directly or
indirectly, of securities of the Company representing 51% or more of the common
shares the Company, the Executive will voluntarily resign as Senior Vice
President and Chief Financial Officer effective immediately prior to the
completion of the Significant Transaction.

5.           In the event that the Executive ceases to be employed by the
Company (other than by way of termination for Cause) in connection with the
completion of a Significant Transaction other than one in which any person,
together with all affiliates and associates of such person, becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 51% or more of the common shares the Company, the Company shall
provide to the Executive the payments and benefits set forth in the following
sections of the Employment Agreement, subject to execution and delivery by the
Executive to the Company of a mutual and general release of claims:

  (a)

Section 7(g)(i)(A), which requires the Company to pay the Accrued Obligations in
a lump sum within sixty (60) days following termination of employment,


--------------------------------------------------------------------------------

- 4 -

  (b)

Section 7(g)(i)(B), which contemplates the payment to the Executive of an amount
equal to three times the Executive’s Base Salary, payable in a lump sum within
sixty (60) days following termination of employment,

        (c)

Section 7(g)(i)(C), which provides that if the Executive elects continuation of
coverage of medical and dental benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Company will pay 100% of such premiums for the
first 18 months of coverage, and

        (d)

Section 7(g)(i) (D), which contemplates payment of premiums necessary for
continuation of any Supplemental Disability Policy or, at the election of the
Company, a lump sum amount equal to the aggregate premiums to be paid thereon,
in either case for a period of 18 months following the effective date of
termination;

provided, however, that in lieu of the payments and benefits set forth in
sections 7(g)(i)(C) and Section 7(g)(i)(D) of the Employment Agreement, and in
full payment and satisfaction the Company’s obligations to the Executive in
respect thereof, the Company may in its sole discretion elect to pay to the
Executive no later than the closing date of the Significant Transaction, a lump
sum in cash equal to the aggregate of the premiums that would have been payable
during the 18 months following the closing date of the Significant Transaction
on the assumption that the premiums would be assessed and charged during that
period at the same respective rates in force on the date of such payment.

6.           In the event of the completion of a Significant Transaction in
which any person, together with all affiliates and associates of such person,
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 51% or more of the common shares the Company, the Executive
will not be entitled to receive the compensation contemplated by Section
7(g)(i)(B) of the Employment Agreement, but the Executive will be entitled to
receive in lieu thereof the sum of Two Hundred and Twenty-Five Thousand Dollars
($225,000) in cash, payable on the closing date of such Significant Transaction
(or as soon as practicable thereafter), and the benefits set out in the
following sections of the Employment Agreement: Section 7(g)(i)(A), Section
7(g)(i)(C), and Section 7(g)(i) (D); provided, however, that in lieu of the
payments and benefits set forth in sections 7(g)(i)(C) and Section 7(g)(i)(D) of
the Employment Agreement, and in full payment and satisfaction the Company’s
obligations to the Executive in respect thereof, the Company may in its sole
discretion elect to pay to the Executive no later than the closing date of the
Significant Transaction, a lump sum in cash equal to the aggregate of the
premiums that would have been payable during the 18 months following the closing
date of the Significant Transaction on the assumption that the premiums would be
assessed and charged during that period at the same respective rates in force on
the date of such payment.

7.           Section 11 of the Employment Agreement is hereby deleted in its
entirety and replaced by the following:

--------------------------------------------------------------------------------

- 5 -

“Section 11: Excise Taxes-Modified Cap

Anything in this Agreement notwithstanding, if any payment or benefit to which
Executive is entitled to from the Company (the ‘Payments,’ which will include
the vesting of stock awards or other benefit or property) is more likely than
not to be subject to the tax imposed by section 4999 of the Internal Revenue
Code of 1986, as amended (or any successor provision to that section), the
Payments shall be reduced to the extent required to avoid application of such
tax if (and only if) such reduction will increase the amount that the Executive
would retain after payment of the excise tax and applicable income taxes. The
Executive will be entitled to select the order in which Payments are to be
reduced in accordance with the preceding sentence. Determination of whether
Payments would result in the application of the tax imposed under section 4999,
and the amount of reduction that is necessary so that no such tax is applied,
shall be made, at the Company's expense, by the independent accounting firm
employed by the Company immediately prior to the occurrence of any change in
control of the Company which will result in the imposition of such tax.”

8.           The Company agrees that to the extent that the terms of the
Employment Agreement are not modified by this agreement, the Employment
Agreement will remain in full force and effect.

9.           The Executive acknowledges that he has had the opportunity to seek
and was encouraged by the Company to seek independent legal advice prior to the
execution and delivery of this agreement and that, in the event that he did not
avail himself of that opportunity prior to signing this agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defence to the
enforcement of his obligations under this agreement.

10.          All capitalized terms used herein without definition will have the
respective meanings assigned thereto in the Employment Agreement.

11.          This agreement shall be governed by and in accordance with the laws
of the State of Arizona.

12.          This agreement may be executed in any number of counterparts, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
Delivery of an executed copy of this agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this agreement as of
its effective date.

--------------------------------------------------------------------------------

- 6 -

          IN WITNESS WHEREOF the parties have executed this agreement as of the
day and year first above written.

 

NORD RESOURCES CORPORATION

Per: /s/ Erland A. Anderson     Name: Erland A. Anderson     Title: President
and Chief Executive Officer  


 

/s/ John T. Perry   JOHN T. PERRY  


--------------------------------------------------------------------------------